DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haba et al. 20130015590 (Haba).

    PNG
    media_image1.png
    320
    734
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1B of Haba discloses a semiconductor package comprising: 
a package substrate 20 having a hole pattern (as shown fig. 1B configuration above) including a first through hole (bottom 26 fig. 1B as rotated above) extending in a first direction and a second through hole (top 26 fig. 1B as rotated above) extending in a second direction substantially perpendicular to the first direction; 

at least one second semiconductor chip (top 30) disposed on the surface of the package substrate to overlap with the second through hole; 
first bonding wires 40s passing through the first through hole to electrically connect the at least one first semiconductor chip to the package substrate (par [0070]); and 
second bonding wires 40s passing through the second through hole to electrically connect the at least one second semiconductor chip to the package substrate, 
wherein the at least one second semiconductor chip is stacked on the at least one first semiconductor chip on the surface of the package substrate (see fig. 1B as rotated above). 

Regarding claim 5, fig. 1B of Haba discloses further comprising: first chip pads 35 disposed on the at least one first semiconductor chip to overlap with the first through hole; and second chip pads 35 disposed on the at least one second semiconductor chip to overlap with the second through hole, wherein the first bonding wires are bonded to the first chip pads, and wherein the second bonding wires are bonded to the second chip pads.  

Regarding claim 6, fig. 1B of Haba discloses wherein the first chip pads are disposed on a central region of the first semiconductor chip; and wherein the second chip pads are disposed on a central region of the second semiconductor chip.  

Regarding claim 7, fig. 1B of Haba (as rotated by Examiner above) discloses wherein the at least one first semiconductor chip is disposed on the package substrate; and wherein the at least one second semiconductor chip is disposed on the at least one first semiconductor chip.

Regarding claim 10, it is necessary the case that Haba discloses wherein the at least one first semiconductor chip and the least one second semiconductor chip have the same size because par [0056] of Haba disclose “arrangement shown in FIGS. 1A-1C can provide a compact arrangement of microelectronic elements 30”, note all chips are labeled as 30.

Regarding claim 12, fig. 1B of Haba discloses wherein the package substrate includes: first chip connection pads 35 to which the first bonding wires are bonded; and second chip connection pads 35 to which the second bonding wires are bonded.

Allowable Subject Matter
Claims 14-19 are allowed.
Claims 2, 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829